Citation Nr: 1756295	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1982; September 1982 to August 1984; and August 1984 to December 1985.    

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, issued in April 2012, July 2012 and October 2012.  

In May 2015, the Veteran testified by videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

In September 2016, the Board remanded the Veteran's claim to develop it further by VA addendum examination, to include reviewing his October 2015 VA examination.  38 C.F.R. § 3.159(c)(4).  In October 2016, a VA examiner examined the Veteran's medical records to produce an inadequate opinion to determine whether the Veteran's service-connected disabilities at least as likely as not aggravated his acquired psychiatric disorder.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In July 2015, the Board remanded seven issues to develop them further, including service connection for a (1) back disorder; (2) left hip disorder as secondary to the back disorder; (3) right hip disorder as secondary to the back disorder; (4) right leg radiculopathy as secondary to the back disorder; (5) left leg radiculopathy as secondary to the back disorder; (6) acquired psychiatric disorder, to include major depressive disorder, as secondary to the back disorder and the service-connected right shoulder; and (7) left shoulder disorder.  

In December 2015, the RO granted service-connection for the left shoulder disorder.  In March 2016, the Board granted service connection for a back disorder, left and right leg radiculopathy as secondary to the back disorder, denied service connection for left and right hip disorders as secondary to the back disorder and remanded the claim of service connection for an acquired psychiatric disorder.  In December 2016, the RO issued a Supplemental Statement of the Case (SSOC) by which it continued to deny service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to a service connected disability.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  Assistance includes an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In an October 2016 VA medical opinion, a VA examiner indicated that he could not say that the service-connected lumbar spine disability aggravates the psychiatric disorder without resorting to speculation.  The reason given is that while treatment records depict the recurrent impact of physical pain, it is not clear that this suggests permanent aggravation beyond the normal progress.  This was an opinion only and the report does not indicate that the examiner examined or interviewed the Veteran.  That examiner did address the service-connected shoulder disabilities.  A previous October 2016 VA examination report only addressed whether the service-connected psychiatric disability was aggravated by the service-connected shoulder condition.  Another examination of the Veteran is warranted to obtain an opinion which addresses all of the service-connected disabilities, to include the back condition.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an in-person psychiatric examination of the Veteran. The entire claims file, including this remand, must be made available to the examiner. 

The examiner must opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed psychiatric disability is due to, or aggravated by, any service-connected disability, based on review of the relevant evidence and sound medical principles.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against. 

The examiner must provide a complete rationale for any opinion offered. If the examiner is unable to offer any of the requested opinions, the examiner should offer a rationale for the concluding an opinion cannot be provided without resort to speculation, together with a statement as to whether additional evidence might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


